       Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JODI GILL, as Representative and       :
Next Friend of GLENN OSCAR             :
GILL, a Long Term Care Facility        :
Resident, on his behalf and on         : No. 20-cv-02038
behalf of all others Similarly         :
Situated                               : HON. CHAD F. KENNEY
                                       :
and                                    : CLASS ACTION
                                       :
GREG HUBERT, as Representative :
and Next Friend of Nethia Knight, a :
Long Term Care Facility Resident,      :
on her behalf and on behalf of all     :
others Similarly Situated              :
                                       :
                           Plaintiffs, :
                                       :
          v.                           :
                                       :
PENNSYLVANIA DEPARTMENT :
OF HEALTH and Rachel Levine,           :
M.D. In Her Official Capacity as       :
Secretary of Health of the             :
Commonwealth of Pennsylvania           :

                          Defendants.

                JOINT STATUS REPORT SUBMITTED IN
              COMPLIANCE WITH ORDER OF JUNE 12, 2020

I.    BACKGROUND

      By Order of May 22, 2020 (Doc. 14), the Court directed the parties to meet

and confer, and thereafter to prepare and file a draft scheduling order regarding the

Complaint (and amendments) underlying this matter.         In compliance with the
                                         1
          Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 2 of 11




Order, the parties met and conferred on June 8, 2012, and filed a Joint Scheduling

Order on June 12, 2020 (Doc. 24). The Joint Scheduling Order filed on June 12,

2020, is incorporated herein by reference as if set forth in full.

        During the pendency of the May 22 Order, Plaintiffs filed a Motion for

Preliminary Injunction on June 5, 2020 (Doc. 18). On June 12, 2020, after the

filing of the parties’ Joint Scheduling Order (Doc. 24), the Court issued an Order

(Doc. 30) of the same date directing the submission of a status report to include, in

addition to the draft schedule already submitted by the parties with regard to the

underlying Complaint (and amendments), agreed upon dates leading up the

preliminary injunction. (Id.) In compliance with the Order of June 12, 2020, the

parties submit the within Status Report specifically relating to the scheduling of

Plaintiffs’ Motion for Preliminary Injunction.

II.     MEET AND CONFER CONCERNING SCHEDULING OF MOTION
        FOR PRELIMINARY INJUNCTION AND AGREED UPON
        SCHEDULE

        The parties have met and conferred multiple times since the issuance of the

Court’s Order of June 12, 2020. The parties have exchanged various proposals for

scheduling relating to the dates leading up to the preliminary injunction hearing

and have agreed to propose the following dates:

      Deadline for Close of Discovery:         July 15, 2020

      Preliminary Injunction Hearing:          To be held on or after July 21, 2020


                                           2
       Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 3 of 11




   Status Conference on Motion:              Week of June 29, 2020

   With respect to the depositions to be conducted by the parties, on June 18,

2020, Plaintiff served a Fed.R.C.P. 30(b)(6) Notice upon the undersigned, seeking

the deposition of as yet unidentified corporate representatives of Defendants on 32

questions/categories, and including 11 requests for production of documents

attendant to any corporate representative deposition.         Defendants are still

evaluating the Notice for the identification of appropriate representatives, but have

reserved the right to object to the Notice based on its content, or otherwise by

virtue of the issues to be raised by Defendants in response to the Motion for

Preliminary Injunction to be filed on June 26, 2020 (see Section III. below).

      On behalf of Defendants, the undersigned has previously advised Plaintiffs

of Defendants’ intention to depose both Plaintiffs (and/or their representatives),

and all affiants/declarants identified by Plaintiffs and on behalf of whom

declarations/affidavits have been submitted thus far, including Jeffrey Shaman,

Ph.D.; Larry Brilliant, M.D., MPH, George Emerson; Kenneth A. Williams, M.D.;

D. Holmes Morton, M.D.; and Edwin Naylor, Ph.D., MPH.

      Plaintiffs and Defendants have reserved all rights to supplement their

witness deposition lists as compelled by any discovery or testimony received

during the discovery process.




                                         3
           Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 4 of 11




III.     SCOPE OF DISCOVERY AND PRESERVATION OF OBJECTIONS

         Plaintiffs’ Position:

         Plaintiffs assert that they are entitled to have discovery on the class issues at

this time as part of the Motion for Preliminary Injunction. The Court dismissed

Plaintiffs’ Motion for Class Certification without prejudice and prior to the filing

of the Second Amended Complaint and prior to the Motion for Preliminary

Injunction. It is clear that the circumstances of the litigation changed after the

Order was issued.1

         Plaintiffs seek leave to refile their Motion for Class Certification based on

the Second Amended Complaint, but discovery and a hearing as to the Motion for

Preliminary Injunction should not wait, and are not required to wait, until the

Motion for Class Certification is addressed. Class certification is not required prior

to the consideration and grant of relief sought by a motion for preliminary

injunction as many cases in the Third Circuit so hold. See, e.g., Santiago v.

Philadelphia, 72 F.R.D. 619 (E.D. Pa 1976) (injunction issued as to all putative

class members before class certification); Spring Garden United Neighbors, Inc. v.

City of Philadelphia, 1986 U.S. Dist. Lexis 19688, 1986 WL 1525 (injunction

granted as to putative class prior to certification of class). Having putative class

members suffer the alleged irreparable harm merely because the preliminary

1
 In order to preserve all issues in case of the need for appeal, Plaintiffs must have a determination of the class
certification motion prior to an appeal.

                                                           4
        Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 5 of 11




injunction is litigated before the class certification is contrary to the purpose

behind this type of relief. The important question for imposing classwide relief is

whether it is necessary to prevent classwide harm for alleged classwide conduct.

      Plaintiffs will address Defendants’ contentions as to whether a preliminary

injunction can require conduct of a state agency for their reply brief to Defendants’

opposition to Plaintiffs’ motion.

      Defendants’ reliance on Abbott and Rutledge is misplaced. In Abbott a

divided 5th Circuit panel granted a writ of mandamus directing the district court to

vacate a TRO which exempted abortions from a Texas executive order postponing

non-essential surgeries due to COVID-19. In Rutledge, a divided Eighth Circuit

panel issued a writ of mandamus directing the district court to vacate a TRO which

prohibited Arkansas officials from applying its healthcare directive due to COVID-

19 to medical and surgical abortions.. These decisions are distinguishable, as the

11th Circuit pointed out.

      In Robinson v. A.G., the 11th Circuit held that if the executive order were

interpreted to apply to proscribe abortions unless necessary for the mother’s life or

health, the order imposed a palpable invasion of Fourteenth Amendment rights, but

had no real or substantial relation to the state’s goals where the state did not

provide evidence that applying the order as to pre-viability abortions would free up

hospital space for COVID-19 patients or PPE for medical providers. The Robinson


                                          5
           Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 6 of 11




court determined that the Fifth Circuit in Abbott failed to consider Jacobson v.

Massachusetts, and also failed to analyze the Texas COVID-19 order under the

Casey undue burden test. Abbott 2020 U.S. App. Lexis 10893, 2020 WL 1685929

at *8, 11. The Rutledge district court considered Jacobson and based its TRO on

that analysis, but the Eighth Circuit took issue with the TRO because the district

court “failed to apply the Jacobson framework and abused its discretion”. The

Eleventh Circuit in Robinson pointed out that the district court in that case applied

both Jacobson and Casey, allowing the delay of only those abortions which could

reasonably be postponed.

         Plaintiffs are not aware of any witnesses that Defendants intend to present,

nor are they aware of any discovery sought by Defendants. Therefore, Plaintiffs

reserve the right to object as appropriate. Plaintiffs intend to present certain

evidence via declaration or affidavit as part of the preliminary injunction process.

Plaintiffs do not agree that Defendants have the right, at this stage, to depose those

individuals unless they are designated as witnesses for the hearing. Plaintiffs have

stated that any depositions will be video-recorded and proposed that at least some

depositions be presented to the court ahead of the hearing on the preliminary

injunction in order to shorten the time necessary for hearing.2 Plaintiffs propose

that each side be limited to 5 depositions, and that any depositions arising out of

2
 Since no part of the hearing will be conducted with all parties and witnesses in a courtroom, the need to call “live”
witnesses is low and can be accomplished with pre-recorded testimony.

                                                          6
       Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 7 of 11




Plaintiffs’ 30(b)(6) notice count aggregately as a single deposition (it is not

expected that these depositions will be particularly lengthy). Plaintiffs have

requested that any documents sought via the 30(b)(6) notice be provided at least

three days prior to the first deposition to which they are germane.

      Given the disagreement between the parties as to what constitutes

appropriate discovery at this stage, as well as disagreement as to how depositions

will proceed, Plaintiffs respectfully request that a pre-hearing conference be

scheduled forthwith.

      Defendants’ Position:

      Notwithstanding the submission of the agreed upon schedule included

above, Defendants maintain that the scope of any discovery relating to the Motion

for Preliminary Injunction must be strictly limited to only the issues germane to

and legally cognizable as presented by the Motion. As an initial matter, and as

Defendants will more fully outline in their forthcoming response to the Motion for

Preliminary Injunction, Plaintiffs are foreclosed from seeking injunctive relief

applicable to the class certification that this Court has initially denied without

prejudice. See Davis v. Romney, 490 F.2d 1360, 1366 (3d Cir. 1974) (“Relief

cannot be granted to a class before an order has been entered determining that class

treatment is proper” and thus, the Court “must view the claim for injunctive and

declaratory relief as the individual claim of the named plaintiffs.”); Meyer v.


                                          7
        Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 8 of 11




CUNA Mut. Ins. Soc., 648 F.3d 154, 170 (3d Cir. 2011) (“In the absence of a

certified class action, [a plaintiff] [i]s only entitled to relief for itself.”); Ameron,

Inc. v. U.S. Army Corps of Engineers, 787 F.2d 875, 888 (3d Cir. 1986) (same).

      This Court has directed that the parties first litigate Plaintiff Gill’s individual

claims before proceeding to any further matters, (Doc. 9), and thus any attempt by

Plaintiffs to conduct discovery beyond the Motion for Preliminary Injunction that

sounds in “class discovery” as their original filings contemplated is improper.

Defendants reserve all rights to timely object to Plaintiffs’ discovery, including the

30(b)(6) Notice and accompanying Document Production request received on June

18, 2020, based on the limited scope and substance of the Motion for Preliminary

Injunction.

      In addition, Defendants expressly reserve all objections to the Motion for

Preliminary Injunction and any discovery related thereto to the extent the

injunctive relief requested is not capable of award or otherwise subject to denial as

a matter of law. Defendants intend to assert in response to Plaintiffs’ Motion that

the Motion fails as a matter of law for a variety of reasons including, inter alia,

that Plaintiffs’ are seeking mandatory injunctive relief that this Court cannot grant

because it would usurp the power and expertise of a state agency, see, e.g., Comite

De Apoyo a Los Trabajadores Agricolas v. Perez, 45 F. Supp. 3d 477, 493 (E.D.

Pa. 2014) (“It is the agency's prerogative to determine how best to marshal limited


                                           8
       Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 9 of 11




resources and personnel to carry out its delegated responsibilities.”); Alpha

Painting & Constr. Co. Inc. v. Delaware River Port Auth. of Pennsylvania & New

Jersey, 853 F.3d 671, 689 (3d Cir. 2017) (“The district court is not to substitute its

judgment for the agency’s....”).

      The Supreme Court and federal Courts of Appeal have consistently upheld

this doctrine in the wake of the COVID pandemic. See, e.g., S. Bay United

Pentecostal Church v Newsom, 2020 WL 2813056, at *1 (U.S. May 29, 2020)

(Roberts, C.J., concurring) (“When [State] officials ‘undertake[ ] to act in areas

fraught with medical and scientific uncertainties,’ their latitude ‘must be especially

broad.’ Where those broad limits are not exceeded, they should not be subject to

second-guessing by an ‘unelected federal judiciary,’ which lacks the background,

competence, and expertise to assess public health and is not accountable to the

people.”) (internal citations omitted)); In re Abbott, 956 F.3d 696, 716 (5th Cir.

2020) (“Respondents have submitted declarations of infectious disease experts who

believe GA-09 is profoundly misguided. Texas authorities believe, to the contrary,

that GA-09 is critical to protect the state’s citizens and has supported that view

with its own medical experts. The Supreme Court, and this court, have already

explained how to resolve such an impasse: ‘[I]f the choice is between two

reasonable responses to a public crisis, the judgment must be left to the governing

state authorities.’”) (internal citations omitted)); In re Rutledge, 956 F.3d 1018,


                                          9
       Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 10 of 11




1031 (8th Cir. 2020) (reversing TRO because the district court “usurped the

functions of the state government by second-guessing the State’s policy choices in

responding to the COVID-19 pandemic.”); Lopez-Marroquin v. Barr, 955 F.3d

759, 761 (9th Cir. Apr. 9, 2020) (“We are not epidemiologists and have no

expertise managing either pandemics or detention facilities. It should go without

saying that the Executive Branch is the more appropriate body to decide these and

other such questions.”); Swain v. Junior, 958 F.3d 1081, 1090 (11th Cir. 2020)

(“The injunction hamstrings MDCR officials with years of experience running

correctional facilities, and the elected officials they report to, from acting with

dispatch to respond to this unprecedented pandemic. They cannot respond to the

rapidly evolving circumstances on the ground without first seeking a permission

slip from the district court.”)

      Accordingly, although Defendants have not yet had adequate time to fully

evaluate Plaintiffs’ June 18, 2020, Rule 30(b)(6) Notice and accompanying

Document Requests, Defendants expressly preserve the right to object, including

filing a Motion for Protective Order, to limit the scope and specifics of any

requested deposition or discovery based on the substantive grounds for denial of

Plaintiffs’ Motion to be raised in Defendants’ forthcoming response on June 26,

2020. In addition, to the extent Defendants continue to evaluate the evolving




                                        10
           Case 2:20-cv-02038-CFK Document 33 Filed 06/23/20 Page 11 of 11




supplements to Plaintiffs’ Motion for Preliminary Injunction,3 Defendants reserve

the right to object to all affiant/declarant testimony proposed by Plaintiffs on the

same grounds, including the filing of a Motion for Protective Order.                       The

undersigned will meet and confer with Plaintiffs’ counsel prior to the filing of any

Motion for Protective Order.


                                  Respectfully submitted,



/s/ Theresa M. Blanco                           /s/ Jarad W. Handelman
THERESA M. BLANCO                               JARAD W. HANDELMAN
ROBERT L. SACHS, JR.                            TIMOTHY T. MYERS
                                                GREGORY S. VOSHELL
SHRAGER & SACHS                                 THOMAS B. HELBIG
2005 Market St #2300
Philadelphia, PA 19103                          ELLIOTT GREENLEAF, P.C.
(215) 568-7771                                  17 North Second Street, Suite 1420
                                                Harrisburg, PA 17101
Co-counsel for Plaintiffs                       (717) 370-2600

                                                Counsel for Defendants


Date: June 23, 2020




       3
         Plaintiffs have supplemented their Motion for Preliminary Injunction three (3) times
since June 5, 2020, on June 12, 2020 (Doc. 21); again on June 12, 2020 (Doc. 25); and on June
18, 2020 (Doc. 32).
                                              11
